*174Order, Family Court, New York County (Richard Ross, J.), entered on or about March 30, 2000, which granted petitioner a three-year order of protection based on aggravating circumstances, excluded appellant from the marital residence and directed appellant to pay petitioner restitution in the amount of $592.50, unanimously affirmed, without costs.
The court’s finding that appellant committed numerous violent acts against petitioner was fully supported by credible testimony. These aggravating circumstances justified an order of protection for three years, as well as exclusion of appellant from the marital residence (see Family Ct Act § 827 [a] [vii]; § 842; Matter of Quintana v Quintana, 237 AD2d 130 [1997]; Leffingwell v Leffingwell, 86 AD2d 929 [1982]). The court also properly ordered appellant to pay restitution for petitioner’s personal items disposed of by appellant (Family Ct Act § 841 [e]). The existence and cost of these items were established by petitioner’s credible testimony. Concur—Nardelli, J.P., Tom, Ellerin, Lerner and Friedman, JJ.